Citation Nr: 0310169	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  03-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for a bilateral knee disability.

6.  Entitlement to an initial compensable rating for herpes.

7.  Entitlement to an initial compensable rating for acne of 
the face.

8.  Entitlement to an initial compensable rating for a left 
ankle disability.

9.  Whether a VA Form 9 received on June 25, 1997, was a 
timely substantive appeal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1974 to 
July 1977.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions. 

On a December 2001 VA Form 9, the veteran indicated that he 
wanted to testify before a Board member (i.e., Veterans Law 
Judge) at the RO.  The RO should therefore schedule him for a 
Board hearing at the RO.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


